975 A.2d 152 (2009)
In re Barry K. DOWNEY, Respondent.
No. 08-BG-1160.
District of Columbia Court of Appeals.
June 24, 2009.
BEFORE: WASHINGTON, Chief Judge; RUIZ, REID, GLICKMAN, KRAMER, FISHER, BLACKBURNE-RIGSBY*, THOMPSON, and OBERLY, Associate Judges; PRYOR* and FARRELL[]*, Senior Judges.

ORDER
PER CURIAM.
On consideration of Bar Counsel's petition for rehearing or rehearing en banc, the Board on Professional Responsibility's response thereto, and respondent's response thereto, it is
ORDERED by the merits division* that the petition for rehearing is granted to the extent that the court's opinion filed on December 4, 2008, published at 960 A.2d 1135 (D.C.2008) is amended as follows:
On page 1136, the end of the second paragraph, ending "We grant the motion for a stay.", add a new footnote:
3 In this case, respondent was not suspended "immediately" upon the court's being notified of his guilty plea to a serious crime, as D.C. Bar R. XI, § 10(c) by its terms requires; instead the matter was submitted to this division only upon receipt of respondent's motion to stay suspension and Bar Counsel's opposition thereto. In the future, to adhere more closely to the text of the rule, the court envisions that suspension by a single-judge order will follow immediately upon the court's receipt of the notification, and only then will any motion to "set aside" (and corresponding opposition) be submitted to a division for consideration.
It is FURTHER ORDERED that the petition for rehearing is otherwise denied; and it appearing that no judge of this court has called for a vote on the petition for rehearing en banc, it is
FURTHER ORDERED that the petition for rehearing en banc is denied.
NOTES
[]  Judge Farrell was an Associate Judge, Retired, of the court at the time of decision. His status changed to Senior Judge on January 23, 2009.